           Case 1:15-cr-00333-LTS Document 134 Filed 10/09/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

         -v-                                                        15-CR-333 (LTS)

ZIV ORENSTEIN,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The sentencing proceeding currently scheduled for October 14, 2020, at 11:00

a.m., is hereby adjourned to October 22, 2020, at 9:00 a.m., in Courtroom 17C of the Daniel

Patrick Moynihan United States Courthouse, 500 Pearl St., New York, NY 10007.

                 In light of the ongoing public health emergency, the parties should plan arrive at

the Courthouse early. All persons entering the courthouse must also follow the attached

screening instructions, which the Court recommends doing before arriving at the courthouse.

                 To access the audio feed of the conference, members of the press and public may

call 888-363-4734 and use access code 1527005# and security code #1641. Persons granted

remote access to proceedings are reminded of the general prohibition against photographing,

recording, and rebroadcasting of court proceedings. Violation of these prohibitions may result in

sanctions, including removal of court issued media credentials, restricted entry to future

hearings, denial of entry to future hearings, or any other sanctions deemed necessary by the

court.

                 To the extent not already submitted, the parties’ sentencing submissions shall be

made, in accordance with the undersigned’s Sentencing Submission Procedures posted on the

Court website, no later than October 15, 2020. To the extent that there are any other documents


ORENSTEIN - ORD RESCHED SENTC TO 10-22.DOCX           VERSION OCTOBER 9, 2020                         1
         Case 1:15-cr-00333-LTS Document 134 Filed 10/09/20 Page 2 of 3




relevant to the proceeding (e.g., proposed orders or documents regarding restitution, forfeiture,

or removal), counsel should submit them to the Court (by email or on ECF, as appropriate) at

least 24 hours prior to the proceeding.

       SO ORDERED.

Dated: New York, New York
       October 9, 2020



                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




ORENSTEIN - ORD RESCHED SENTC TO 10-22.DOCX    VERSION OCTOBER 9, 2020                              2
         Case 1:15-cr-00333-LTS Document 134 Filed 10/09/20 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
